Exhibit 10.1

DENDREON CORPORATION

2009 EQUITY INCENTIVE PLAN

1. Purpose. The purpose of the 2009 Equity Incentive Plan is to attract and
retain directors, officers, other employees and consultants of Dendreon
Corporation, a Delaware corporation, and its Subsidiaries and to provide to such
persons incentives and rewards for superior performance.

2. Definitions. As used in this Plan,

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.

(b) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.

(c) “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 12 of this Plan, such committee (or subcommittee).

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(e) “Common Shares” means the shares of common stock, par value $0.001 per
share, of the Company or any security into which such Common Shares may be
changed by reason of any transaction or event of the type referred to in
Section 11 of this Plan.

(f) “Company” means Dendreon Corporation, a Delaware corporation.

(g) “Covered Employee” means a Participant who is, or is determined by the Board
to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).

(h) “Date of Grant” means the date specified by the Board on which a grant of
Option Rights, Appreciation Rights, Performance Shares, Performance Units or
other awards contemplated by Section 9 of this Plan, or a grant or sale of
Restricted Stock, Restricted Stock Units, or other awards contemplated by
Section 9 of this Plan will become effective (which date will not be earlier
than the date on which the Board takes action with respect thereto).

(i) “Director” means a member of the Board of Directors of the Company.

(j) “Effective Date” means the date that this Plan is approved by the
stockholders of the Company.

(k) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Board that sets forth
the terms and conditions of the awards granted. An Evidence of Award may be in
an electronic medium and may be limited to notation on the books and records of
the Company.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(m) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.

(n) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Board, Option Rights, Appreciation Rights, Restricted Stock, Restricted Stock
Units or other awards pursuant to this Plan. Management Objectives may be
described in terms of Company-wide objectives or objectives that are related to
the performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Participant is employed. The Management Objectives may be made relative to the
performance of other companies. The Management Objectives applicable to any
Qualified Performance-Based Award to a Covered Employee will be based on
specified levels of or growth in one or more of the following criteria:

(i) Strategic Initiative Key Deliverable Metrics consisting of one or more of
the following: product development, strategic partnering, research and
development, vitality index, market penetration, geographic business expansion
goals, clinical trials, capital-raising, cost targets, customer satisfaction,
employee satisfaction, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of subsidiaries, affiliates and joint ventures;

(ii) Sales Growth, Gross Margin Growth, Cost Initiative and Stock Price Metrics
(e.g., revenues, revenue growth, revenue growth outside the United States, gross
margin and gross margin growth, material margin and material margin growth,
stock price appreciation, total return to stockholders, sales and administrative
costs divided by sales, and sales and administrative costs divided by profits);



--------------------------------------------------------------------------------

(iii) Profits (e.g., operating income, EBIT, EBT, net income, earnings per
share, residual or economic earnings, economic profit — these profitability
metrics could be measured before special items and/or subject to GAAP
definition);

(iv) Cash Flow (e.g., EBITDA, free cash flow, free cash flow with or without
specific capital expenditure target or range, including or excluding divestments
and/or acquisitions, total cash flow, cash flow in excess of cost of capital or
residual cash flow or cash flow return on investment);

(v) Returns (e.g., Profits or Cash Flow returns on: assets, invested capital,
net capital employed, and equity);

(vi) Working Capital (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales inventory, and days’ sales in payables);

(vii) Profit Margins (e.g., Profits divided by revenues, gross margins and
material margins divided by revenues, and material margin divided by sales); and

(viii) Liquidity Measures (e.g., debt-to-capital, debt-to-EBITDA, total debt
ratio).

If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Board deems appropriate and equitable, except in the case of a
Qualified Performance-Based Award where such action would result in the loss of
the otherwise available exemption of the award under Section 162(m) of the Code.
In such case, the Board will not make any modification of the Management
Objectives or minimum acceptable level of achievement with respect to such
Covered Employee.

(o) “Market Value per Share” means as of any particular date the closing sale
price of the Common Shares as reported on The NASDAQ Stock Market LLC or, if not
listed on such exchange, on any other national securities exchange on which the
Common Shares are listed. If the Common Shares are not traded as of any given
date, the Market Value per Share means the closing price for the Common Shares
on the principal exchange on which the Common Shares are traded for the
immediately preceding date on which the Common Shares were traded. If there is
no regular public trading market for the Common Shares, the Market Value per
Share of the Common Shares shall be the fair market value of the Common Shares
as determined in good faith by the Board. The Board is authorized to adopt
another fair market value pricing method, provided such method is stated in the
Evidence of Award, and is in compliance with the fair market value pricing rules
set forth in Section 409A of the Code.

(p) “Non-Employee Director” means a Director who is not also an employee of the
Company or any of its Subsidiaries or affiliates.

(q) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(r) “Option Price” means the purchase price payable on exercise of an Option
Right.

(s) “Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 of this Plan.

(t) “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time a consultant or an officer or
other key employee of the Company or any one or more of its Subsidiaries, or who
has agreed to commence serving in any of such capacities within 90 days of the
Date of Grant, and will also include each Non-Employee Director who receives
Common Shares or an award of Option Rights, Appreciation Rights, Restricted
Stock, Restricted Stock Units or other awards under this Plan. The term
“Participant” shall also include any person who provides services to the Company
or a Subsidiary that are equivalent to those typically provided by an employee.

(u) “Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.

(v) “Performance Share” means a bookkeeping entry that records the equivalent of
one Common Share awarded pursuant to Section 8 of this Plan.

(w) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Board.

(x) “Plan” means this Dendreon Corporation 2009 Equity Incentive Plan.



--------------------------------------------------------------------------------

(y) “Qualified Performance-Based Award” means any award or portion of an award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.

(z) “Restricted Stock” means Common Shares granted or sold pursuant to Section 6
of this Plan as to which neither the substantial risk of forfeiture nor the
prohibition on transfers has expired.

(aa) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.

(bb) “Restricted Stock Unit” means an award made pursuant to Section 7 of this
Plan of the right to receive Common Shares or cash at the end of a specified
period.

(cc) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Appreciation Right, respectively.

(dd) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

3. Shares Available Under the Plan.

(a) Maximum Shares Available Under Plan.

(i) Subject to adjustment as provided in Section 11 of this Plan, the number of
Common Shares that may be issued or transferred (A) upon the exercise of Option
Rights or Appreciation Rights, (B) in payment of Restricted Stock and released
from substantial risks of forfeiture thereof, (C) in payment of Restricted Stock
Units, (D) in payment of Performance Shares or Performance Units that have been
earned, (E) as awards to Non-Employee Directors, or (F) as awards contemplated
by Section 9 of this Plan, will not exceed in the aggregate 22,200,000 Common
Shares. Any Common Shares that are subject to Option Rights or Appreciation
Rights shall be counted against this limit as one Common Share for every one
Common Share subject to such Option Rights or Appreciation Rights, and any
Common Shares that are subject to awards other than Option Rights or
Appreciation Rights shall be counted against this limit as 1.37 Common Shares
for every one Common Share subject to such other awards. Such shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.

(ii) Common Shares covered by an award granted under the Plan shall not be
counted as used unless and until they are actually issued and delivered to a
Participant and, therefore, the total number of shares available under the Plan
as of a given date shall not be reduced by any shares relating to prior awards
that have expired or have been forfeited or cancelled, and upon payment in cash
of the benefit provided by any award granted under the Plan, any Common Shares
that were covered by that award will be available for issue or transfer
hereunder. Each Common Share that again becomes available for grant pursuant to
this Section 3(a)(ii) shall be added back as (A) one Common Share if such Common
Share was subject to an Option Right or Appreciation Right granted under the
Plan, and (B) as 1.37 Common Shares if such Common Shares were subject to an
award other than an Option Right or Appreciation Right granted under the Plan.

(iii) Notwithstanding anything to the contrary contained herein: (A) if Common
Shares are tendered or otherwise used in payment of the Option Price of an
Option Right, the total number of shares covered by the Option Right being
exercised shall reduce the aggregate plan limit described above; (B) Common
Shares withheld by the Company to satisfy the tax withholding obligation shall
count against the aggregate plan limit described above; and (C) the number of
Common Shares covered by an Appreciation Right, to the extent that it is
exercised and settled in Common Shares, and whether or not shares are actually
issued to the Participant upon exercise of the Appreciation Right, shall be
considered issued or transferred pursuant to the Plan. In the event that the
Company repurchases shares with Option Right proceeds, those shares will not be
added to the aggregate plan limit described above.

(b) Life of Plan Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary, and subject to adjustment as provided
in Section 11 of this Plan, the aggregate number of Common Shares actually
issued or transferred by the Company upon the exercise of Incentive Stock
Options will not exceed 10,000,000 Common Shares.



--------------------------------------------------------------------------------

(c) Individual Participant Limits. Notwithstanding anything in this Section 3,
or elsewhere in this Plan, to the contrary, and subject to adjustment as
provided in Section 11 of this Plan:

(i) No Participant will be granted Option Rights or Appreciation Rights, in the
aggregate, for more than 500,000 Common Shares during any calendar year;

(ii) No Participant will be granted Qualified Performance Based Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or other awards
under Section 9 of this Plan, in the aggregate, for more than 350,000 Common
Shares during any calendar year; and

(iii) In no event will any Participant in any calendar year receive a Qualified
Performance-Based Award of Performance Units having an aggregate maximum value
as of their respective Dates of Grant in excess of $5,000,000.

4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:

(a) Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.

(b) Each grant will specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee (or other consideration authorized pursuant
to Section 4(d)) having a value at the time of exercise equal to the total
Option Price, (iii) by a combination of such methods of payment, or (iv) by such
other methods as may be approved by the Board; provided, however, the Board
reserves the discretion at or after the Date of Grant to provide for the right
to tender in satisfaction of the Option Price nonforfeitable, unrestricted
Common Shares, which are already owned by the Optionee and have a value at the
time of exercise that is equal to the Option Price. Notwithstanding the
foregoing, in the event the Optionee is subject to Section 16 of the Exchange
Act, any Common Shares transferred to the Company in payment of the Option Price
must have been owned by the Optionee for at least six months.

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable. A grant of Option Rights
may provide for the earlier exercise of such Option Rights in the event of the
retirement, death or disability of a Participant, or a change of control, as may
be defined in an Evidence of Award.

(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

(h) Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.

(i) No Option Right will be exercisable more than 10 years from the Date of
Grant.

(j) The Board may substitute, without receiving Participant permission,
Appreciation Rights payable only in Common Shares (or Appreciation Rights
payable in Common Shares or cash, or a combination of both, at the Board’s
discretion) for outstanding Options; provided, however, that the terms of the
substituted Appreciation Rights are substantially the same as the terms for the
Options and the difference between the Market Value Per Share of the underlying
Common Shares and the Base Price of the Appreciation Rights is equivalent to the
difference between the Market Value Per Share of the underlying Common Shares
and the Option Price of the Options. If, in the opinion of the Company’s
auditors, this provision creates adverse accounting consequences for the
Company, it shall be considered null and void.



--------------------------------------------------------------------------------

(k) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award shall be subject to the Plan and shall contain such terms and
provisions as the Board may approve.

5. Appreciation Rights.

(a) The Board may, from time to time and upon such terms and conditions as it
may determine, authorize the granting of Appreciation Rights, which will be the
right of the Participant to receive from the Company an amount determined by the
Board, which will be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise.

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(i) Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in Common Shares or in any combination
thereof and may either grant to the Participant or retain in the Board the right
to elect among those alternatives.

(ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.

(iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

(iv) Any grant may specify that such Appreciation Right may be exercised only in
the event of, or earlier in the event of, the retirement, death or disability of
a Participant, or a change of control, as may be defined in an Evidence of
Award.

(v) Any grant of Appreciation Rights may specify Management Objectives that must
be achieved as a condition of the exercise of such Appreciation Rights.

(vi) Each grant will specify a Base Price, which will be equal to or greater
than the Market Value per Share on the Date of Grant.

(vii) Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, and
contain such other terms and provisions, consistent with this Plan, as the Board
may approve.

(viii) No Appreciation Right granted under this Plan may be exercised more than
10 years from the Date of Grant.

6. Restricted Stock. The Board may, from time to time and upon such terms and
conditions as it may determine, also authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Board at the Date of Grant or upon
achievement of Management Objectives referred to in subparagraph (e) below.

(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, a continuing substantial risk of forfeiture in the
hands of any transferee).

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock. Each grant may specify in respect of such
Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is at or above the minimum or
threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives.



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock may provide for the earlier termination of
restrictions on such Restricted Stock in the event of the retirement, death or
disability of a Participant, or a change of control, as may be defined in an
Evidence of Award.

(g) Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award.

(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board may approve. Unless otherwise directed by the Board, (i) all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such Shares, or
(ii) all shares of Restricted Stock will be held at the Company’s transfer agent
in book entry form with appropriate restrictions relating to the transfer of
such shares of Restricted Stock.

7. Restricted Stock Units. The Board may, from time to time and upon such terms
and conditions as it may determine, also authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements
contained in the following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash to the Participant in the future in consideration
of the performance of services, but subject to the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Board may specify. Each grant may specify in
respect of such Management Objectives a minimum acceptable level of achievement
and may set forth a formula for determining the number of shares of Restricted
Stock on which restrictions will terminate if performance is at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock Units may provide for the earlier lapse or
modification of the Restriction Period in the event of the retirement, death or
disability of a Participant, or a change of control, as may be defined in an
Evidence of Award.

(d) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the Restricted Stock Units and will have no right to vote them.

(e) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in Common Shares.

(f) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve.

8. Performance Shares and Performance Units. The Board may, from time to time
and upon such terms and conditions as it may determine, also authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives during the
Performance Period. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each grant will specify the number of Performance Shares or Performance
Units to which it pertains, which number may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment will be made in the case of a Qualified Performance-Based Award where
such action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code.

(b) The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time, commencing with the Date of Grant as will be
determined by the Board at the time of grant which may be subject to earlier
lapse or other modification in the event of the retirement, death or disability
of a Participant, or a change of control, as may be defined in an Evidence of
Award.

(c) Any grant of Performance Shares or Performance Units will specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such Management Objectives a
minimum acceptable level of achievement and may set forth a formula for
determining the number of Performance Shares or Performance Units that will be
earned if performance is at or above the



--------------------------------------------------------------------------------

minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives. The grant of Performance Shares or Performance Units will specify
that before the Performance Shares or Performance Units will be earned and paid,
the Board must certify that the Management Objectives have been satisfied.

(d) Each grant will specify the time and manner of payment of Performance Shares
or Performance Units that have been earned. Any grant may specify that the
amount payable with respect thereto may be paid by the Company in cash, in
Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.

(e) Any grant of Performance Shares or Performance Units may specify that the
amount payable or the number of Common Shares issued with respect thereto may
not exceed maximums specified by the Board at the Date of Grant.

(f) Each grant of Performance Shares or Performance Units will be evidenced by
an Evidence of Award and will contain such other terms and provisions,
consistent with this Plan, as the Board may approve.

9. Other Awards.

(a) The Board may, subject to limitations under applicable law, grant to any
Participant such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Common
Shares or factors that may influence the value of such shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Shares, purchase rights for Common
Shares, awards with value and payment contingent upon performance of the Company
or specified Subsidiaries, affiliates or other business units thereof or any
other factors designated by the Board, and awards valued by reference to the
book value of Common Shares or the value of securities of, or the performance of
specified Subsidiaries or affiliates or other business units of the Company. The
Board shall determine the terms and conditions of such awards. Common Shares
delivered pursuant to an award in the nature of a purchase right granted under
this Section 9 shall be purchased for such consideration, paid for at such time,
by such methods, and in such forms, including, without limitation, cash, Common
Shares, other awards, notes or other property, as the Board shall determine.

(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9 of this Plan.

(c) The Board may grant Common Shares as a bonus, or may grant other awards in
lieu of obligations of the Company or a Subsidiary to pay cash or deliver other
property under this Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Board in a manner that
complies with Section 409A of the Code.

10. Transferability.

(a) Except as otherwise determined by the Board, no Option Right, Appreciation
Right, Performance Share, Performance Unit, Restricted Stock Unit or other
derivative security granted under the Plan shall be transferable by the
Participant except by will or the laws of descent and distribution, and in no
event shall any such award granted under this Plan be transferred for value.
Except as otherwise determined by the Board, Option Rights, Appreciation Rights,
Performance Shares, Performance Units and Restricted Stock Units will be
exercisable during the Participant’s lifetime only by him or her or, in the
event of the Participant’s legal incapacity to do so, by his or her guardian or
legal representative acting on behalf of the Participant in a fiduciary capacity
under state law and/or court supervision.

(b) The Board may specify at the Date of Grant that part or all of the Common
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Option Rights or Appreciation Rights, upon the termination of the Restriction
Period applicable to Restricted Stock or Restricted Stock Units or upon payment
under any grant of Performance Shares or Performance Units or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 6 of this Plan, will be subject to further restrictions
on transfer.

11. Adjustments. The Board shall make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of Common Shares covered by other
awards granted pursuant to Section 9 hereof, in the Option Price and Base Price
provided in outstanding Appreciation Rights, and in the kind of shares covered
thereby, as the Board, in its sole discretion, exercised in good faith, may
determine is equitably required to prevent dilution or enlargement of the rights
of Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other



--------------------------------------------------------------------------------

change in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing. Moreover,
in the event of any such transaction or event or in the event of a change of
control, the Board, in its discretion, may provide in substitution for any or
all outstanding awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price greater than the consideration offered in connection with any such
termination or event or change of control, the Board may in its sole discretion
elect to cancel such Option Right or Appreciation Right without any payment to
the person holding such Option Right or Appreciation Right. The Board shall also
make or provide for such adjustments in the numbers of shares specified in
Section 3 of this Plan as the Board in its sole discretion, exercised in good
faith, may determine is appropriate to reflect any transaction or event
described in this Section 11; provided, however, that any such adjustment to the
number specified in Section 3(c)(i) will be made only if and to the extent that
such adjustment would not cause any option intended to qualify as an Incentive
Stock Option to fail so to qualify.

12. Administration of the Plan.

(a) This Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to the Compensation
Committee of the Board (or a subcommittee thereof), as constituted from time to
time. To the extent of any such delegation, references in this Plan to the Board
will be deemed to be references to such committee or subcommittee. A majority of
the committee (or subcommittee) will constitute a quorum, and the action of the
members of the committee (or subcommittee) present at any meeting at which a
quorum is present, or acts unanimously approved in writing, will be the acts of
the committee (or subcommittee).

(b) The interpretation and construction by the Board of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or other awards pursuant to Section 9 of
this Plan and any determination by the Board pursuant to any provision of this
Plan or of any such agreement, notification or document will be final and
conclusive. No member of the Board will be liable for any such action or
determination made in good faith.

(c) The Board or, to the extent of any delegation as provided in Section 12(a),
the committee, may delegate to one or more of its members or to one or more
officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Board, the
committee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Board, the committee or such person may have under the Plan.
The Board or the committee may, by resolution, authorize one or more officers of
the Company to do one or both of the following on the same basis as the Board or
the committee: (i) designate employees to be recipients of awards under this
Plan; (ii) determine the size of any such awards; provided, however, that
(A) the Board or the committee shall not delegate such responsibilities to any
such officer for awards granted to an employee who is an officer subject to
Section 16 of the Exchange Act, Director, or more than 10% beneficial owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act; (B) the resolution providing for such
authorization sets forth the total number of Common Shares such officer(s) may
grant; and (iii) the officer(s) shall report periodically to the Board or the
committee, as the case may be, regarding the nature and scope of the awards
granted pursuant to the authority delegated.

13. Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the

Company under an agreement with a foreign nation or agency, as the Board may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Moreover, the Board may approve such supplements to or
amendments, restatements or alternative versions of this Plan (including without
limitation, sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the stockholders of the
Company.



--------------------------------------------------------------------------------

14. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient,
including amounts from any other sums or property due or to become due from the
Company to the Participant, it will be a condition to the receipt of such
payment or the realization of such benefit that the Participant or such other
person make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld, which arrangements (in the discretion of
the Board) may include relinquishment of a portion of such benefit. If a
Participant’s benefit is to be received in the form of Common Shares, and such
Participant fails to make arrangements for the payment of tax, the Company may
withhold such Common Shares having a value equal to the amount required to be
withheld. When a Participant who is subject to Section 16 of the Exchange Act is
required to pay the Company an amount required to be withheld under applicable
income and employment tax laws, the Participant may elect to satisfy the
obligation, in whole or in part, by electing to have withheld, from the shares
required to be delivered to the Participant, Common Shares having a value equal
to the amount required to be withheld, or by delivering to the Company other
Common Shares held by such Participant. The shares used for tax withholding will
be valued at an amount equal to the Market Value per Share of such Common Shares
on the date the benefit is to be included in Participant’s income. In no event
shall the Market Value per Share of the Common Shares to be withheld and
delivered pursuant to this Section to satisfy applicable withholding taxes in
connection with the benefit exceed the minimum amount of taxes required to be
withheld. Participants shall also make such arrangements as the Company may
require for the payment of any withholding tax obligation that may arise in
connection with the disposition of Common Shares acquired upon the exercise of
Option Rights.

15. Amendments, Etc.

(a) The Board may at any time and from time to time amend the Plan in whole or
in part; provided, however, that if an amendment to the Plan (i) would
materially increase the benefits accruing to participants under the Plan,
(ii) would materially increase the number of securities which may be issued
under the Plan, (iii) would materially modify the requirements for participation
in the Plan or (iv) must otherwise be approved by the stockholders of the
Company in order to comply with applicable law or the rules of The NASDAQ Stock
Market LLC or, if the Common Shares are not traded on The NASDAQ Stock Market
LLC, the principal national securities exchange upon which the Common Shares are
traded or quoted, then, such amendment will be subject to stockholder approval
and will not be effective unless and until such approval has been obtained.

(b) Except in connection with a corporate transaction or event described in
Section 11 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without stockholder approval.

(c) If permitted by Section 409A of the Code and Section 162(m) in the case of a
Qualified Performance-Based Award, in case of termination of employment by
reason of death, disability or normal or early retirement, or in the case of
unforeseeable emergency or other special circumstances, of a Participant who
holds an Option Right or Appreciation Right not immediately exercisable in full,
or any shares of Restricted Stock as to which the substantial risk of forfeiture
or the prohibition or restriction on transfer has not lapsed, or any Restricted
Stock Units as to which the Restriction Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or any
other awards made pursuant to Section 9 subject to any vesting schedule or
transfer restriction, or who holds Common Shares subject to any transfer
restriction imposed pursuant to Section 10(b) of this Plan, the Board may, in
its sole discretion, accelerate the time at which such Option Right,
Appreciation Right, Restricted Stock Unit or other award may be exercised or the
time at which such substantial risk of forfeiture or prohibition or restriction
on transfer will lapse or the time when such Restriction Period will end or the
time at which such Performance Shares or Performance Units will be deemed to
have been fully earned or the time when such transfer restriction will terminate
or may waive any other limitation or requirement under any such award.

(d) Subject to Section 15(b) hereof, the Board may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively, but subject
to Section 11 above, no such amendment shall impair the rights of any
Participant without his or her consent. The Board may, in its discretion,
terminate this Plan at any time. Termination of this Plan will not affect the
rights of Participants or their successors under any awards outstanding
hereunder and not exercised in full on the date of termination.



--------------------------------------------------------------------------------

(e) In the event of the termination or cessation of a Participant’s employment
or service for any reason other than for cause, death or disability (as defined
in the applicable Evidence of Award), the Participant shall have ninety
(90) days from the date of termination of employment or service to exercise any
vested or nonforfeitable awards granted to him or her under this Plan. At the
expiration of such ninety (90) day period, all awards granted to the Participant
under this Plan shall be terminated and shall be of no further force or effect.
In the event of termination or cessation of a Participant’s employment for
disability or for death during Participant’s continuous service with the Company
or any Subsidiary or within ninety (90) days after termination of such
continuous service, the Participant shall have twelve (12) months from the date
of termination of employment or service to exercise any vested or nonforfeitable
awards granted to him or her under this Plan. At the expiration of such twelve
(12) month period, all awards granted to the Participant under this Plan shall
be terminated and shall be of no further force or effect. In the event of the
termination of a Participant’s employment for cause, all awards granted to the
Participant under this Plan shall be terminated immediately and shall be of no
further force or effect.

16. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder shall be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its affiliates.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the first business day of the seventh month after such
six-month period.

(d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

17. Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.

18. Effective Date/Termination. No grant will be made under this Plan more than
10 years after the date on which this Plan is first approved by the stockholders
of the Company, but all grants made on or prior to such date will continue in
effect thereafter subject to the terms thereof and of this Plan.

19. Miscellaneous.

(a) The Company will not be required to issue any fractional Common Shares
pursuant to this Plan. The Board may provide for the elimination of fractions or
for the settlement of fractions in cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.



--------------------------------------------------------------------------------

(c) To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.

(d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

(e) Absence or leave approved by a duly constituted officer of the Company or
any of its Subsidiaries shall not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder, except that no awards may be granted to an employee while he or she
is absent on leave.

(f) No Participant shall have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.

(g) The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(h) If any provision of the Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify the Plan or any award under any law
deemed applicable by the Board, such provision shall be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Board, it shall be stricken and the remainder of the Plan shall remain in
full force and effect.